Citation Nr: 9922707	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen a claim for service connection for a skin disorder. 

2.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.  

3.  Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1971.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 



FINDINGS OF FACT

1.  An April 1985 rating decision denied service connection 
for a skin disorder.

2.  The evidence received since the April 1985 rating 
decision is duplicate or cumulative of previously submitted 
materials, is not probative of the issue presented, and 
either alone or in conjunction with evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  There is no competent medical evidence of a nexus or 
relationship between a currently diagnosed skin disorder and 
exposure to Agent Orange during service.  

4.  There is no competent medical evidence of a current liver 
disorder.



CONCLUSIONS OF LAW

1.  The evidence received since the April 1985 rating 
decision, which denied service connection for a skin 
disorder, is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 
(1998).

2.  The veteran's claim of entitlement to service connection 
for a skin disorder secondary to exposure to Agent Orange is 
not well grounded.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.307; 3.309(e) (1998).

3.  The veteran's claim of entitlement to service connection 
for a liver disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for a skin disorder was denied in an April 
1985 rating decision.  The veteran was notified of that 
decision and did not perfect a timely appeal.  That decision, 
therefore, is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

A claim that is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  

This standard has not been met.  At the time of the April 
1985 rating decision, evidence included service medical 
records and 1981 medical records documenting lymphangitis, 
cellulitis, and a fungal infection also characterized as 
tinea pedis.  Absent was any medical evidence of a skin 
disorder in service medical records, any medical evidence 
linking the veteran's skin disorder to Agent Orange exposure 
in service, or any medical evidence otherwise linking the 
veteran's skin disorder to service.  

Since that time additional medical evidence has been 
associated with the claims file.  This includes copies of 
previously considered entries reflecting diagnoses that 
include cellulitis, thrombophlebitis, lymphangitis, and a 
fungal infection.  This evidence is duplicative and, 
therefore, not new.  Evidence submitted since April 1985 also 
includes additional 1981 entries also referencing such 
disorders as cellulitis, thrombophlebitis, and tinea pedis.  
In addition, a VA examination in September 1996 revealed an 
impression of dyshidrotic eczema of the hands and feet.  This 
additional evidence does no more than confirm that which had 
already been established at the time of the April 1985 rating 
decision, that the veteran suffered from a skin disorder.  
This evidence, which does not link the veteran's skin 
disorder to service, adds nothing of value to what was 
already before the RO at the time of the earlier decision and 
is simply cumulative of that evidence already considered.  As 
such, it is not new and material. 

The Board observes that, in 1984, Congress enacted the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act (the Act).  Pursuant thereto what was then 
38 U.S.C.A. § 3.311a provided under certain circumstances for 
a presumption of service connection for chloracne manifested 
not later than three months after exposure.  Additionally, 
current law provides for a presumption of service connection 
for a number of disorders, including chloracne or other 
acneform diseases manifested to a degree of disability of 10 
percent or more within a year of service in Vietnam.  
38 U.S.C.A. § 1116.  However, neither the evidence at the 
time of the April 1985 decision nor any evidence associated 
with the claims file since that time reflects the presence of 
chloracne or an acneform disease.  Evidence submitted since 
the April 1985 decision, therefore, cannot as such be said to 
be new and material on that basis.  


II.  Service Connection

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A.  Skin Disorder

With respect to the veteran's claim for service connection 
for a skin disorder, the Board observes that a federal court 
in Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989), vacated all benefit denials 
under the Act and remanded the cases to the Veterans 
Administration, now VA, for revision of the regulation in 
accordance with the ruling of the court.  Subsequently, in 
February 1991, the Agent Orange Act of 1991 was enacted, 
adding what is now 38 U.S.C.A. § 1116.  As a result, current 
law and the implementing regulations expand the number of 
diseases in connection with which a presumption of service 
connection secondary to exposure to Agent Orange is 
recognized.  In his August 1996 claim, the veteran expressly 
requested that the VA reexamine his previously denied claim 
in light of the "change of regulations pertaining to service 
connection for herbicide exposure."  Inasmuch as the law and 
regulations in question were not effect at the time of the 
April 1985 decision, the Board considers de novo, as did the 
RO, that portion of the veteran's claim that arises under 
pertinent changes in the law.  

Although service connection is presumed for a number of 
diseases arising in veterans who have been determined to have 
been exposed to certain herbicide agents, this list of 
diseases does not include tinea pedis or any other disease 
which the claims file reflects has been diagnosed.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307; 3.309(e).  The 
inclusion of certain diseases, as opposed to others, within 
the list of diseases for which service connection is presumed 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exists a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  See 38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 
41368-41371 (1996).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases, including any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 61 Fed.Reg. 41442-
41449 (1996).  Inasmuch as there is no medical evidence of a 
disease to which the presumptions of 38 U.S.C.A. § 1116 
apply, the veteran's claim for service connection for a skin 
disorder is not well grounded.  

B.  Liver Disorder

The veteran seeks service connection for a disorder of the 
liver he attributes to Agent Orange exposure in service.  
However, neither service medical records nor any other 
medical records associated with the claims file reflect a 
medical determination that the veteran suffers from a 
disorder of the liver, and a September 1996 examination 
report reflects an impression of "no current evidence of a 
liver abnormality."  Although the veteran had indicated that 
blood tests performed by a cardiologist demonstrated "liver 
problems," the veteran is not competent to provide a medical 
evidence of a current disability, and statements by the 
veteran about what a physician has said similarly are not a 
substitute for competent evidence in this regard.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996).  Because the claims 
file does not reflect medical evidence of a current disorder 
of the liver, the veteran's claim for service connection of 
such a disorder is not well grounded.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a skin disorder, service 
connection for that disorder remains denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder secondary to exposure 
to Agent Orange is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a liver disorder is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

